      Case 1:19-cv-07465-AT-KNF Document 123 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK,

                           Plaintiff,
                                                      No. 19 Civ. 7465 (AT)(KNF)
              v.

ENCYCLOPAEDIA IRANICA FOUNDATION,

                           Defendant.


ENCYCLOPAEDIA IRANICA FOUNDATION,
INC.,
                                                      No. 19 Civ. 8562 (AT)(KNF)
                           Plaintiff,

              v.

THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK, ELTON DANIEL
AND BRILL USA, INC.,

                          Defendants.

                   SUPPLEMENTAL DECLARATION OF ELTON DANIEL

       I, Elton Daniel, declare as follows:

       1.     Since January 15, 2017, I have been the Interim Director of the Ehsan Yarshater

Center For Iranian Studies, previously named the Center for Iranian Studies at Columbia

University (the “Center”), which is a part of Columbia University (“Columbia” or the

“University”). Also since January 15, 2017, I have been the Editor-In-Chief of the Encyclopaedia

Iranica (also referred to in this action as the “Work” or the “Encyclopaedia”). I respectfully

submit this supplemental declaration in further opposition to Encyclopaedia Iranica Foundation’s

(“EIF”) motion for a preliminary injunction. My statements are based on my personal knowledge
       Case 1:19-cv-07465-AT-KNF Document 123 Filed 09/17/20 Page 2 of 2




of the facts described below.

       2.       I understand that, in its recent filing with the Court in this matter, EIF has argued

that Professor Yarshater’s work on the Encyclopaedia Iranica in the years after he retired as a

professor in 1990, during which he was a professor emeritus, was outside the scope of his

employment with Columbia. (D.E. 118 at 20). I respectfully submit this declaration to provide

the Court with copies of the documents relating to Professor Yarshater’s appointment as a

professor emeritus.

       3.      Exhibit UUU is a true copy of a July 26, 1989 letter sent to Professor Ehsan

Yarshater by Ms. Alison Dewhurst, Project Officer at the Columbia University Office of Projects

and Grants regarding Professor Yarshater’s request to continue research as professor emeritus.

       4.      Exhibit VVV is a true copy of an August 23, 1989 letter sent by Professor

Yarshater to Mr. James P. Lewis, Director, Office of Projects and Grants at Columbia University

regarding Professor Yarshater’s request for the status of professor emeritus.

       5.      Exhibit WWW is a true copy of an October 10, 1989 letter by Mr. Lewis to

Professor Yarshater granting Professor Yarshater’s request for the status of professor emeritus.


I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 17, 2020
                                                              ______________________________
                                                              Elton Daniel
